Name: 2009/721/EC: Commission Decision of 24Ã September 2009 excluding from Community financing certain expenditure incurred by the Member States under the Guarantee Section of the European Agricultural Guidance and Guarantee Fund (EAGGF), under the European Agricultural Guarantee Fund (EAGF) and under the European Agricultural Fund for Rural Development (EAFRD) (notified under document C(2009) 7044)
 Type: Decision_ENTSCHEID
 Subject Matter: EU finance;  regions and regional policy;  agricultural policy
 Date Published: 2009-09-30

 30.9.2009 EN Official Journal of the European Union L 257/28 COMMISSION DECISION of 24 September 2009 excluding from Community financing certain expenditure incurred by the Member States under the Guarantee Section of the European Agricultural Guidance and Guarantee Fund (EAGGF), under the European Agricultural Guarantee Fund (EAGF) and under the European Agricultural Fund for Rural Development (EAFRD) (notified under document C(2009) 7044) (Only the Czech, Dutch, English, Finnish, French, German, Greek, Hungarian, Italian, Lithuanian, Maltese, Polish, Portuguese, Slovenian and Spanish texts are authentic) (2009/721/EC) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EC) No 1258/1999 of 17 May 1999 on the financing of the common agricultural policy (1), and in particular Article 7(4) thereof, Having regard to Council Regulation (EC) No 1290/2005 of 21 June 2005 on the financing of the common agricultural policy (2), and in particular Article 31 thereof, Having consulted the Committee on the Agricultural Funds, Whereas: (1) Under Article 7(4) of Regulation (EC) No 1258/1999, and Article 31 of Regulation (EC) No 1290/2005, the Commission is to carry out the necessary verifications, communicate to the Member States the results of these verifications, take note of the comments of the Member States, initiate a bilateral discussion so that an agreement may be reached with the Member States in question, and formally communicate its conclusions to them. (2) The Member States have had an opportunity to request the launch of a conciliation procedure. That opportunity has been used in some cases and the report issued on the outcome has been examined by the Commission. (3) Under Regulation (EC) No 1258/1999 and Regulation (EC) No 1290/2005, only agricultural expenditure which has been incurred in a way that has not infringed Community rules may be financed. (4) In the light of the verifications carried out, the outcome of the bilateral discussions and the conciliation procedures, part of the expenditure declared by the Member States does not fulfil this requirement and cannot, therefore, be financed under the EAGGF Guarantee Section, the European Agricultural Guarantee Fund, hereinafter referred to as EAGF, and under the European Agricultural Fund for Rural Development, hereinafter referred to as EAFRD. (5) The amounts that are not recognised as being chargeable to the EAGGF Guarantee Section, the EAGF and the EAFRD should be indicated. Those amounts do not relate to expenditure incurred more than 24 months before the Commissions written notification of the results of the verifications to the Member States. (6) As regards the cases covered by this Decision, the assessment of the amounts to be excluded on grounds of non-compliance with Community rules was notified by the Commission to the Member States in a summary report on the subject. (7) This Decision is without prejudice to any financial conclusions that the Commission may draw from the judgments of the Court of Justice in cases pending on 6 January 2009 and relating to its content, HAS ADOPTED THIS DECISION: Article 1 The expenditure itemised in the Annex hereto that has been incurred by the Member States accredited paying agencies and declared under the EAGGF Guarantee Section, under the EAGF or under the EAFRD shall be excluded from Community financing because it does not comply with Community rules. Article 2 This Decision is addressed to the Kingdom of Belgium, the Czech Republic, the Federal Republic of Germany, Ireland, the Hellenic Republic, the Kingdom of Spain, the French Republic, the Italian Republic, the Republic of Lithuania, the Grand Duchy of Luxembourg, the Republic of Hungary, the Republic of Malta, the Kingdom of the Netherlands, the Republic of Austria, the Republic of Poland, the Portuguese Republic, the Republic of Slovenia, the Republic of Finland and the United Kingdom of Great Britain and Northern Ireland. Done at Brussels, 24 September 2009. For the Commission Mariann FISCHER BOEL Member of the Commission (1) OJ L 160, 26.6.1999, p. 103. (2) OJ L 209, 11.8.2005, p. 1. ANNEX BUDGET ITEM 6701 MS Measure FY Reason for correction Type % Currency Amount Deductions already made Financial impact AT Cross-compliance 2006-2007 Deficiencies concerning the system of application of reductions. Non-respect of Article 47 of Regulation (EC) No 796/2004 for cattle and sheep holders flat-rate 5 EUR  981 349,96 0,00  981 349,96 AT Cross-compliance 2007 Non-respect of Article 47 of Regulation (EC) No 796/2004 for farmers with bovine and/or sheep and goats one-off EUR  530 810,86 0,00  530 810,86 Total AT 1 512 160,82 0,00 1 512 160,82 BE Certification 2004 Extrapolation of random error one-off EUR 98 303,45 0,00 98 303,45 BE Certification 2005 Extrapolation of random error one-off EUR  260 740,00 0,00  260 740,00 Total BE  359 043,45 0,00  359 043,45 CZ Milk powder for casein 2004 Wrong timing of samples taking and inappropriate product storage flat-rate 5 CZK 2 653 522,92 0,00 2 653 522,92 CZ Milk powder for casein 2005 Wrong timing of samples taking and inappropriate product storage flat-rate 5 CZK 2 723 245,64 0,00 2 723 245,64 Total CZ 5 376 768,56 0,00 5 376 768,56 DE Cross-compliance 2006 Non-respect of Article 47 of Regulation (EC) No 796/2004 one-off EUR 82 051,60 0,00 82 051,60 DE Financial audit  Late payments 2007 Non-respect of payment deadlines one-off EUR 65 908,59 65 908,59 0,00 DE Financial audit  Overshooting 2007 Overshooting of rural development allocations and correction due to clearance decisions one-off EUR 1 286 683,79 1 286 683,79 0,00 DE Irregularities 2008 Reimbursement concerning irregularity cases one-off EUR 104 567,45 0,00 104,567,45 DE Rural Development EAGGF Axis 2 (2000-2006, area related measures) 2006 Absence of cross-checks with central livestock databank in case of applications for agri-environmental measures with livestock density limitation as an eligibility condition flat-rate 5 EUR  418 300,00 0,00  418 300,00 Total DE 1 748 376,53 1 352 592,38  395 784,15 ES Meat premiums  Ewe and goats 2003 Absence of on-the-spot-checks during first month of retention and their general poor quality flat-rate 2 EUR 2 071 611,91 0,00 2 071 611,91 ES Meat premiums  Ewe and goats 2004 Absence of on-the-spot-checks during first month of retention and their general poor quality flat-rate 2 EUR 2 021 847,48 0,00 2 021 847,48 ES Meat premiums  Ewe and goats 2005 Absence of on-the-spot-checks during first month of retention and their general poor quality flat-rate 2 EUR 2 008 918,46 0,00 2 008 918,46 ES Meat premiums  Ewe and goats 2006 Absence of on-the-spot-checks during first month of retention and their general poor quality flat-rate 2 EUR 1 512,05 0,00 1 512,05 ES Olive oil  Production aid 2003 Weaknesses in key and ancillary controls in Andalusia flat-rate 2 EUR 15 571 890,92 0,00 15 571 890,92 ES Olive oil  Production aid 2003 Weaknesses in key and ancillary controls flat-rate 5 EUR 7 493 167,92 0,00 7 493 167,92 ES Olive oil  Production aid 2003 Wrong calculation of sanctions as a result of inappropriate application of technical tolerance margins in Andalusia one-off EUR 7 804 696,43 0,00 7 804 696,43 ES Olive oil  Production aid 2004 Weaknesses in key and ancillary controls in Andalusia flat-rate 2 EUR  470 563,99 0,00  470 563,99 ES Olive oil  Production aid 2004 Weaknesses in key and ancillary controls flat-rate 5 EUR  120 076,26 0,00  120 076,26 ES Olive oil  Production aid 2005 Weaknesses in key and ancillary controls in Andalusia flat-rate 2 EUR  127 706,94 0,00  127 706,94 ES Olive oil  Production aid 2005 Weaknesses in key and ancillary controls flat-rate 5 EUR 35 516,52 0,00 35 516,52 ES Olive oil  Production aid 2006 Weaknesses in key and ancillary controls in Andalusia flat-rate 2 EUR  102 574,75 0,00  102 574,75 ES Olive oil  Production aid 2006 Weaknesses in key and ancillary controls flat-rate 5 EUR 14 813,23 0,00 14 813,23 ES Olive oil  Production refund on olive oil for preserved food 2003 Insufficient control instructions and supervision run by Galician paying agency resulting in inappropriate quality and quantity of controls flat-rate 2 EUR 56 556,66 0,00 56 556,66 ES Olive oil  Production refund on olive oil for preserved food 2004 Insufficient control instructions and supervision run by Galician paying agency resulting in inappropriate quality and quantity of controls flat-rate 2 EUR  247 607,45 0,00  247 607,45 ES Olive oil  Production refund on olive oil for preserved food 2005 Insufficient control instructions and supervision run by Galician paying agency resulting in inappropriate quality and quantity of controls flat-rate 2 EUR  158 115,39 0,00  158 115,39 ES Olive oil  Production refund on olive oil for preserved food 2006 Insufficient control instructions and supervision run by Galician paying agency resulting in inappropriate quality and quantity of controls flat-rate 2 EUR  199 478,40 0,00  199 478,40 ES Olive oil  Production refund on olive oil for preserved food 2007 Insufficient control instructions and supervision run by Galician paying agency resulting in inappropriate quality and quantity of controls flat-rate 2 EUR 1 508,41 0,00 1 508,41 ES RD Guarantee Accompanying Measures (area related measures) 2004 Insufficient quality of on-the-spot checks and control reports. Only two good farming practices commitments checked flat-rate 5 EUR  727 721,00 0,00  727 721,00 ES RD Guarantee Accompanying Measures (area related measures) 2005 Insufficient quality of on-the-spot checks and control reports. Only two good farming practices commitments checked flat-rate 5 EUR 1 019 192,00 0,00 1 019 192,00 Total ES 40 255 076,17 0,00 40 255 076,17 FI Meat premiums  Bovines 2004 Wrong calculation of sanctions concerning suckler cows one-off EUR 2 902,49 0,00 2 902,49 FI Meat premiums  Bovines 2004 Late start of controls in 2003. Wrong calculation of sanctions concerning suckler cows flat-rate 5 EUR 51 722,18 0,00 51 722,18 FI Meat premiums  Bovines 2005 Wrong calculation of sanctions concerning suckler cows one-off EUR 3 472,54 0,00 3 472,54 FI Meat premiums  Bovines 2006 Wrong calculation of sanctions concerning suckler cows one-off EUR 2 225,89 0,00 2 225,89 Total FI 60 323,10 0,00 60 323,10 FR Cross-compliance 2006 Claim year 2006: system of application of reductions and sanctions not in conformity with Regulation (EC) No 796/2004. Weaknesses in on-the-spot checks flat rate 10 EUR 74 768,22 0,00 74 768,22 FR Cross-compliance 2006 Claim year 2005: system of application of reductions and sanctions not in conformity with Regulation (EC) No 796/2004. Weaknesses in on-the-spot checks flat rate 10 EUR 22 865 398,47 0,00 22 865 398,47 FR Cross-compliance 2007 Claim year 2006: system of application of reductions and sanctions not in conformity with Regulation (EC) No 796/2004. Weaknesses in on-the-spot checks flat rate 10 EUR 48 018 996,45 0,00 48 018 996,45 FR Cross-compliance 2007 Claim year 2005: system of application of reductions and sanctions not in conformity with Regulation (EC) No 796/2004. Weaknesses in on-the-spot checks flat rate 10 EUR 9 305,52 0,00 9 305,52 Total FR 70 968 468,66 0,00 70 968 468,66 GB Financial audit  Late payments 2006 Non-respect of payment deadlines one-off EUR 5 732 301,16 5 732 301,16 0,00 GB Financial audit  Overshooting 2006 Overshooting of rural development allocations one-off EUR  784 708,59 0,00  784 708,59 GB Financial audit  Overshooting 2006 Overshooting of rural development allocations and correction of milk levies one-off EUR 4 423 891,69 4 423 891,69 0,00 Total GB 10 940 901,44 10 156 192,85  784 708,59 GR Financial audit  Late payments 2006 Non-respect of payment deadlines one-off EUR 4 553 141,32 4 553 141,32 0,00 GR Financial audit  Overshooting 2006 Overshooting of financial ceilings, allocations and correction of milk levies one-off EUR 8 746 881,86 8 746 881,86 0,00 GR Financial audit  Overshooting 2006 Overshooting of financial ceilings one-off EUR 1 841 695,81 0,00 1 841 695,81 GR Fruit and vegetables  Tomato processing 2006 Weaknesses in area, accounting and administrative controls flat-rate 5 EUR 1 517 924,28 0,00 1 517 924,28 GR Olive oil  Improvement of quality of olive oil 2004 Overshooting of financial ceilings one-off EUR  337 272,64 0,00  337 272,64 GR Public storage  Rice 2006 Improper time of weighing the stock and assessing missing quantities which led to undue costs of storage one-off EUR  110 459,51 0,00  110 459,51 GR Public storage  Rice 2007 Improper time of weighing the stock and assessing missing quantities which led to undue costs of storage one-off EUR 55 227,40 0,00 55 227,40 Total GR 17 162 602,82 13 300 023,18 3 862 579,64 HU Direct payments 2005 Claim year 2004  Weaknesses in LPIS flat-rate 2 HUF  159 697 460,46 0,00  159 697 460,46 HU Direct payments 2005 Claim year 2004  Weaknesses in LPIS, insufficient control of GAEC flat-rate 2 HUF 1 565 085 360,96 0,00 1 565 085 360,96 HU Direct payments 2006 Claim year 2004  Weaknesses in LPIS flat-rate 2 HUF  974 468,50 0,00  974 468,50 HU Direct payments 2006 Claim year 2004  Weaknesses in LPIS, insufficient control of GAEC flat-rate 2 HUF 2 111 378,44 0,00 2 111 378,44 HU Direct payments 2006 Claim year 2005  Weaknesses in LPIS-GIS flat-rate 2 HUF 1 874 226 638,20 0,00 1 874 226 638,20 HU RD Guarantee Accompanying Measures (area related measures) 2005 Cross-checks with animal data base not satisfactory one-off HUF 42 638 662,00 0,00 42 638 662,00 Total HU 3 644 733 968,56 0,00 3 644 733 968,56 IE Cross-compliance 2006 Non-respect of Article 47 of Regulation (EC) No 796/2004 flat rate 2 EUR  707 810,71 0,00  707 810,71 IE Cross-compliance 2007 Non-respect of Article 47 of Regulation (EC) No 796/2004 flat rate 2 EUR 7 117,53 0,00 7 117,53 Total IE  714 928,24 0,00  714 928,24 IT Export refunds  Sugar and isoglucose 2003 Weaknesses in physical checks flat rate 2 EUR  620 190,92 0,00  620 190,92 IT Export refunds  Sugar and isoglucose 2003 Payments made for sugar imported from the Balkans one-off EUR 38 460,42 0,00 38 460,42 IT Export refunds  Sugar and isoglucose 2004 Weaknesses in physical checks flat-rate 2 EUR  521 176,14 0,00  521 176,14 IT Export refunds  Sugar and isoglucose 2004 Payments made for sugar imported from the Balkans one-off EUR  149 226,45 0,00  149 226,45 IT Export refunds  Sugar and isoglucose 2005 Weaknesses in physical checks flat rate 2 EUR 7 075,80 0,00 7 075,80 IT Fruit and vegetables  Citrus processing 2005 Various control weaknesses comprising insufficient quality of administrative, accounting and on-the-spot controls performed flat rate 5 EUR 2 434 173,33 0,00 2 434 173,33 IT Fruit and vegetables  Citrus processing 2006 Various control weaknesses comprising insufficient quality of administrative, accounting and on-the-spot controls performed flat rate 5 EUR 1 105 506,48 0,00 1 105 506,48 IT Irregularities 2008 Reimbursement concerning irregularity cases one-off EUR 44 226,30 0,00 44 226,30 IT Olive oil  Restitution conserves 2003 Insufficient control instructions and supervision given by SAISA paying agency resulting in inappropriate quality and quantity of controls flat rate 2 EUR 52 085,75 0,00 52 085,75 IT Olive oil  Restitution conserves 2004 Insufficient control instructions and supervision given by SAISA paying agency resulting in inappropriate quality and quantity of controls flat rate 2 EUR  220 175,36 0,00  220 175,36 IT Olive oil  Restitution conserves 2005 Insufficient control instructions and supervision given by SAISA paying agency resulting in inappropriate quality and quantity of controls flat rate 2 EUR  213 470,02 0,00  213 470,02 IT Olive oil  Restitution conserves 2006 Insufficient control instructions and supervision given by SAISA paying agency resulting in inappropriate quality and quantity of controls flat rate 2 EUR 85 920,81 0,00 85 920,81 IT Olive oil  Restitution conserves 2007 Insufficient control instructions and supervision given by SAISA paying agency resulting in inappropriate quality and quantity of controls flat rate 2 EUR 2 378,19 0,00 2 378,19 Total IT 5 405 613,38 0,00 5 405 613,38 LT Direct payments 2005 Weaknesses in LPIS system and on-the-spot checks and insufficient control of GAEC flat rate 2 LTL 8 187 386,50 0,00 8 187 386,50 LT Direct payments 2006 Weaknesses in LPIS system and on-the-spot checks and insufficient control of GAEC flat rate 2 LTL  329,75 0,00  329,75 Total LT 8 187 716,25 0,00 8 187 716,25 LU Direct payments 2006 Wrong calculation of the rights for single-area payments using improper regional average one-off EUR 3 834,18 0,00 3 834,18 LU Direct payments 2007 Wrong calculation of the rights for single-area payments using improper regional average one-off EUR  513,28 0,00  513,28 Total LU 4 347,46 0,00 4 347,46 MT Financial audit  Overshooting 2007 Overshooting of financial ceilings one-off EUR 16 690,38 16 690,38 0,00 Total MT 16 690,38 16 690,38 0,00 NL Direct payments 2006 Weaknesses in the LPIS-GIS, in administrative and on-the-spot checks and in the application of the regulatory sanctions one-off EUR 5 538 453,00 0,00 5 538 453,00 NL Direct payments 2007 Weaknesses in the LPIS-GIS, in administrative and on-the-spot checks and in the application of the regulatory sanctions one-off EUR 5 866 224,00 0,00 5 866 224,00 NL Direct payments 2008 Weaknesses in the LPIS-GIS, in administrative and on-the-spot checks and in the application of the regulatory sanctions one-off EUR 5 226 404,00 0,00 5 226 404,00 NL Export refunds  Sugar and isoglucose 2001 Insufficient quantity of substitution checks in customs offices in Rotterdam district flat-rate 10 EUR  392 282,80 0,00  392 282,80 NL Export refunds  Sugar and isoglucose 2002 Insufficient quantity of substitution checks in customs offices in Rotterdam district flat-rate 10 EUR 5 601 293,13 0,00 5 601 293,13 NL Export refunds  Sugar and isoglucose 2003 Insufficient quantity of substitution checks in customs offices in Rotterdam district flat-rate 10 EUR 1 215 943,72 0,00 1 215 943,72 NL Export refunds and food aid outside the EU 2001 Insufficient quantity of substitution checks in customs offices in Rotterdam district flat-rate 10 EUR  137 829,09 0,00  137 829,09 NL Export refunds and food aid outside the EU 2002 Insufficient quantity of substitution checks in customs offices in Rotterdam district flat-rate 10 EUR 1 968 021,91 0,00 1 968 021,91 NL Export refunds and food aid outside the EU 2003 Insufficient quantity of substitution checks in customs offices in Rotterdam district flat-rate 10 EUR  427 223,47 0,00  427 223,47 NL Financial audit  Overshooting 2006 Overshooting of financial ceilings one-off EUR 1 871 229,37 0,00 1 871 229,37 Total NL 28 244 904,49 0,00 28 244 904,49 PL Rural Development EAGGF Axis 2 (2000-2006, area related measures) 2005 No cross-checks with animal database performed until the end of 2005. Poor quality of control reports. Not all agri-enviromental commitments checked. Lack of sanctions flat-rate 5 PLN 47 152 775,00 0,00 47 152 775,00 Total PL 47 152 775,00 0,00 47 152 775,00 PT Certification 2001 Most likely error of overpayments one-off EUR 2 073 170,00 2 848 206,87 775 036,87 PT Certification 2002 Most likely error of overpayments one-off EUR 1 768 014,18 0,0 1 768 014,18 PT Certification 2002 Systematic error one-off EUR  455 084,30 0,0  455 084,30 PT Certification 2003 Most likely error of overpayments one-off EUR 2 056 200,00 0,0 2 056 200,00 PT Certification 2004 Most likely error of overpayments one-off EUR  226 000,00 0,0  226 000,00 PT Certification 2005 Most likely error of overpayments one-off EUR 2 147 000,00 0,0 2 147 000,00 PT Certification Recoveries already reimbursed to the Community budget with regards to certification 2001-2005 one-off EUR 134 701,72 0,0 134 701,72 PT Cross-compliance 2006 Controls performed too late flat-rate 5 EUR  727 228,53 0,0  727 228,53 PT Cross-compliance 2007 Controls performed too late flat-rate 5 EUR 1 952,69 0,0 1 952,69 PT Export refunds  Sugar and isoglucose 2003 Minimum number of substitution checks in 2003 not reached in two customs offices flat-rate 5 EUR 16 434,84 0,0 16 434,84 PT Export refunds  Sugar and isoglucose 2004 Minimum number of substitution checks in 2003 not reached in two customs offices flat-rate 5 EUR 28 112,11 0,0 28 112,11 PT RD Guarantee Accompanying Measures (area related measures) 2004 Wrong sample selection for on-the spot checks and their limited scope not assuring minimum 5 % of beneficiaries checked annually flat-rate 2 EUR 1 264 084,00 0,0 1 264 084,00 PT RD Guarantee Accompanying Measures (area related measures) 2005 Wrong sample selection for on-the spot checks and their limited scope not assuring minimum 5 % of beneficiaries checked annually flat-rate 2 EUR 1 399 863,00 0,0 1 399 863,00 Total PT 12 028 441,93 2 848 206,87 9 180 235,06 SI Financial audit  Late payments 2007 Non-respect of payment deadlines one-off EUR 11 173,87 11 173,87 0,0 SI Financial audit  Overshooting 2007 Overshooting of financial ceilings one-off EUR 14 688,91 14 688,91 0,0 Total SI 25 862,78 25 862,78 0,0 BUDGET ITEM 6711 MS Measure FY Reason for correction Type % Currency Amount Deductions already made Financial impact DE Rural Development EAFRD Axis 2 (2007 DE06RPO 020) 2007 Absence of cross-checks with central livestock databank in case of applications for agri-environmental measures with livestock density limitation as an eligibility condition flat-rate 5 EUR  350 800,00 0,0  350 800,00 Total DE  350 800,00 0,0  350 800,00